DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II: claims 7-9 and 11-18 in the reply filed on 8/17/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of the claims of Groups I-III contain a special technical feature. Applicant further argue that there is no search/examination burden to examine all three groups, citing MPEP §803.
 This is not found persuasive because the instant application was filed under 35 U.S.C 371. As such, the restriction requirement was made based on PCT Rule 13, and not the rules set forth in MPEP §803, which pertain to national stage applications filed under 35 U.S.C. 111(a). As discussed in pp. 3-4 of  the Requirement for Restriction/Election filed 7/14/2022, Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Field et al. (FIELD et al.,"Handbook on the Material Properties of FeCrAl Alloys for Nuclear Power Production Applications",August 31, 2017.), hereinafter “Field”, and Fuchs (GB 1,035,013). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 104862593), hereinafter “Jin,” wherein an English machine translation is used and cited herein, in view of Fuchs (GB 1,035,013), as cited in the IDS filed 6/26/2020.
Regarding claim 7, Jin teaches a method for manufacturing a tube, the method comprising hot-rolled piercing a tube blank (i.e. providing a hollow) comprising a ferritic FeCrAl alloy (Abstract, [0006]-[0008]-[0012]), coating the pipe (i.e. hollow) with a lubricant and drying at 200-250°C ([0014]), which reads on heating the hollow to a temperature below a recrystallization temperature of the ferritic FeCrAl alloy, cold drawing/cold rolling (i.e. cold working) the heated hollow thereby forming a tube ([0015]), and heat treating the cold worked tube at 780-820°C ([0017]), which reads on annealing the cold worked tube.
Jin is silent as to straightening the tube. However, Fuchs teaches a method of straightening tubes made of metal, such as alloys, the method comprising heating the tube, and straightening and stretching it (p. 1 col. 1 ln. 11-16, p. 1 col. 1 ln. 39- col. 2 ln. 52, p. 2 col. 1 ln. 1-15). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have straightened the ferritic FeCrAl alloy tube of Jin with the method of Fuchs, with a reasonable expectation of success, as Fuchs teaches that its method of straightening is applicable to tubes made of metal or alloy.
Regarding claim 8, Jin modified by Fuchs teaches heating the hollow to 200-250°C prior to cold working (Jin: [0014]-[0015]). As Jin modified by Fuchs teaches heating the hollow to 200-250°C immediately prior to cold working with no intermediate steps between such heating and cold working, one of ordinary skill in the art would expect the hollow to have a temperature in a range of 200-250°C or below, which overlaps with the instantly claimed range of about 90°C to about 600°C.
As to claim 9, Jin modified by Fuchs teaches wherein the cold working is cold drawing (Jin: [0015]).
With respect to claim 11, Jin modified by Fuchs teaches that the hollow is heated to 200-250°C (Jin: [0014]), which satisfies the instantly claimed range of 90-600°C.
Regarding claim 15, Jin modified by Fuchs teaches heat treating the cold worked tube at 780-820°C ([0017]), which reads on annealing the cold worked tube at a temperature of 700-1150°C.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 104862593) in view of Fuchs (GB 1,035,013) as applied to claims 7-9, 11, and 15 above, and further in view of Church et al. (WO 96/07722), hereinafter “Church.”
Regarding claim 12, Jin modified by Fuchs teaches coating the hollow with a lubricant containing industrial grease and lime water before cold drawing/cold rolling (Jin: [0014]), but is silent as to coating the hollow with a water-based polymer suspension.
However, in the same field of endeavor, Church teaches that steel tubes may be coated with a lubricant containing a water-based polymer suspension prior to cold working, particularly cold drawing, in order to provide good performance during the drawing operation while minimizing disposal or other environmental problems (Abstract, p. 1 ln. 3 – p. 2 ln 5, p. 2 ln. 27 – p. 3 ln. 19, p. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute coating with the lubricant containing industrial grease and lime water before cold drawing/cold rolling in the method of Jin modified by Fuchs with coating with a lubricant containing a water-based polymer suspension prior to cold drawing/cold rolling, in order to provide good performance during the drawing operation while minimizing disposal or other environmental problems, as taught by Church (Abstract, p. 1 ln. 3 – p. 2 ln 5, p. 2 ln. 27 – p. 3 ln. 19, p. 9).
Regarding claim 13, Jin modified by Fuchs and Church teaches coating the hollow with a water-based polymer suspension (Church: Abstract, p. 1 ln. 3 – p. 2 ln 5, p. 2 ln. 27 – p. 3 ln. 19, p. 9), as discussed regarding claim 12 above. Jin modified by Fuchs and Church further teaches drying the coating (Jin: [0014]).
As to claim 14, Jin modified by Fuchs and Church teaches that the hollow is heated to 200-250°C (Jin: [0014]), which satisfies the instantly claimed range of 90-600°C.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, Jin modified by Fuchs teaches heating the hollow to 200-250°C prior to cold working (Jin: [0014]-[0015]). As Jin modified by Fuchs teaches heating the hollow to 200-250°C immediately prior to cold working with no intermediate steps between such heating and cold working, one of ordinary skill in the art would expect the hollow to have a temperature in a range of 200-250°C or below, which overlaps with the instantly claimed range of about 90°C to about 600°C. Jin modified by Fuchs teaches wherein the cold working is cold drawing (Jin: [0015]). However, Jin modified by Fuchs fails to disclose or fairly suggest the chemical composition as instantly claimed. In contrast, Jin modified by Fuchs teaches wherein the ferritic FeCrAl alloy comprises, in wt.%, 17-19% Cr, 0.8-1.2% Al, and a balance of Fe (Jin: [0007]). Note that the aluminum content of Jin modified by Fuchs is far outside of the instantly claimed range of 3-7% Al. Therefore, claim 16 is distinct over the teachings of the prior art. Claims 17-18 further limit claim 16 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734